Exhibit 10.3

 

MONTANA COMMERCIAL LEASE

 

This Lease Agreement made the 5th       day of August  , 2020       , by and
between Emerging Growth LLC                    [name of lessor], of 600 East 8th
Street, Whitefish, Montana 59937                  [street address], State of
Montana                , hereinafter referred to as "Lessor", and CFN
Enterprises, Inc.              [name of lessee], 600 East 8th Street, Whitefish,
Montana 59937                       of [street address], State of
Montana            , hereinafter referred to as "Lessee", collectively referred
to herein as the “Parties”, agree as follows:

 

1.    DESCRIPTION OF LEASED PREMISES: The Lessor agrees to lease to the Lessee
the following described 2567             square feet (SF) of office         
[type of space] located at 600 East 8th Street, Whitefish, Montana 59937        
                      [street address], State of Montana.

 

Additional Description: CFN will have access to 5 parkings spots and 1
handicapped spot, full use of highway signage and outdoor courtyard.

 

Hereinafter known as the “Premises”.

 

2.   USE OF LEASED PREMISES: The Lessor is leasing the Premises to the Lessee
and the Lessee is hereby agreeing to lease the Premises for the following use
and purpose:

 

Operating and managing a small business. Corporate headquarters.  

 

Any change in use or purpose the Premises other than as described above shall be
upon prior written consent of Lessor only.

 

3.   TERM OF LEASE: The term of this Lease shall be for a period of 1       
year(s) 0         month(s) commencing on the 1st       day of September, 2020  
          and expiring at Midnight on the 1st           day of September,
2021            . (“Initial Term”)

 

4.   BASE RENT: The net monthly payment shall be Forty Five Hundred      dollars
($ 4,500.00           ), payable monthly with the first payment due upon the
commencement of the Lease and each monthly installment payable thereafter on the
1st        day of each month. Said net monthly payment is-hereafter referred to
as the "Base Rent". Rent for any period during the term hereon, which is for
less than 1 month shall be a pro-rata portion of the monthly rent.

 

5.   OPTION TO RENEW: (Check One)

 

☐ - Lessee may not renew the Lease.

Page 1 of 10

 

 

--------------------------------------------------------------------------------

 

 

☒ Lessee may have the right to renew the Lease with a total of 1     renewal
period(s) with each term being 1    year(s) 0       month(s) which may be
exercised by giving written notice to Lessor no less than 60 days prior to the
expiration of the Lease or renewal period.

 

Rent for each option period shall: (Check One)

 

☐ - Not increase.

 

☐ - Increase as calculated by multiplying the Base Rent by the annual change in
the Consumer Price Index (CPI) published by the Bureau of Labor Statistics by
the most recent publication to the option period start date.

 

☒ - Increase by 3   %

 

☐ - Increase_____________ by dollars ($___________)

 

6.   EXPENSES: [Check and Initial whether this Lease is Gross, Modified Gross,
or Triple Net (NNN)]

 

☒ - GROSS. Tenant’s Initials_____ Landlord’s Initials________

 

It is the intention of the Parties that this Lease be considered a “Gross Lease”
and as such, the Base Rent is the entirety of the monthly rent. Therefore, the
Lessee is not obligated to pay any additional expenses which includes utilities,
real estate taxes, insurance (other than on the Lessee’s personal property),
charges or expenses of any nature whatsoever in connection with the ownership
and operation of the Premises. The Lessor shall be obligated to maintain the
general exterior structure of the Premises, in addition, shall maintain all
major systems such as the heating, plumbing, and electrical. The parking area
shall be maintained by the Lessor including the removal of any snow or
environmental hazards as well as the grounds and lands surrounding the Premises.
The Lessor shall maintain at their expense casualty insurance for the Premises
against loss by fire which may or may not include any extended coverage. The
Lessee will provide and maintain personal liability and property damage
insurance as a lessee, at least to the limits of One Million Dollars
($1,000,000.00), that will designate the Lessor as an "also named insured", and
shall provide the Lessor with a copy of such insurance certification or policy
prior to the effective date of this Lease.

 

☐ . MODIFIED GROSS. Tenant’s Initials____ Landlord’s Initials______

 

It is the intention of the Parties that this Lease shall be considered a
“Modified Gross Lease”.

Page 2 of 10

 

 

--------------------------------------------------------------------------------

 

 

In addition to the Base Rent, the Lessee shall be obligated to pay the following
monthly expenses:

 

     

 

Lessor shall pay the following monthly expenses:

 

     

 

☐ . TRIPLE NET (NNN). Tenant’s Initials____ Landlord’s Initials______

 

It is the intention of the Parties that this Lease shall be considered a “Triple
Net Lease”.

 

 

I.

Operating Expenses. The Lessor shall have no obligation to provide any services,
perform any acts, or pay expenses, charges, obligations or costs of any kind
whatsoever with respect to the Premises. The Lessee hereby agrees to pay
one-hundred percent (100%) of any and all Operating Expenses as hereafter
defined for the entire term of the Lease and any extensions thereof in
accordance with specific provisions hereinafter set forth. The term “Operating
Expenses” shall include all costs to the Lessor of operating and maintaining the
Premises, and shall include, without limitation, real estate and personal
property taxes and assessments, management fee(s), heating, air conditioning,
HVAC, electricity, water, waste disposal, sewage, operating materials and
supplies, service agreements and charges, lawn care, snow removal, restriping,
repairs, repaving, cleaning and custodial, security, insurance, the cost of
contesting the validity or applicability of any governmental acts which may
affect operating expenses, and all other direct operating costs of operating and
maintaining the Premises and related parking areas, unless expressly excluded
from operating expenses.

 

II.

Taxes. Lessee shall pay, during the term of this Lease, the real estate taxes
including any special taxes or assessments (collectively, the "taxes")
attributable to the Premises and accruing during such term. Lessee, at Lessor’s
option, shall pay to Lessor said taxes on a monthly basis, based on one-twelfth
(1/12) of the estimated annual amount for taxes. Taxes for any fractional
calendar year during the term hereof shall be prorated. In the event the Lessee
does not make any tax payment required hereunder, Lessee shall be in default of
this Lease.

 

III.

Insurance. Lessee shall maintain, at all times during the Term of this Lease,
comprehensive general liability insurance in an insurance company licensed to do
business in the Montana in which the Premises are located and that is
satisfactory to Lessor, properly protecting and indemnifying Lessor with single
limit coverage of not less than______________dollars ($____________) for injury
to or _____________ dollars ($___________) death of persons and __________
dollars ($___________) for property damage. During the Term of this Lease,
Lessee shall furnish the Lessor with certificate(s) of insurance, in a form
acceptable to Lessor, covering such insurance so maintained by Lessee and naming
Lessor and Lessor's mortgagees, if any, as additional insured.

 

Page 3 of 10

 

 

--------------------------------------------------------------------------------

 

 

7.   SECURITY DEPOSIT: In addition to the above, a deposit in the amount of ____
dollars ($_______), shall be due and payable in advance or at the signing of
this Lease, hereinafter referred to as the “Security Deposit”, and shall be held
in escrow by the Lessor in a separate, interest-bearing savings account as
security for the faithful performance of the terms and conditions of the Lease.
The Security Deposit may not be used to pay the last month’s rent unless written
permission is granted by the Lessor.

 

8.   LEASEHOLD IMPROVEMENTS: The Lessee agrees that no leasehold improvements,
alterations or changes of any nature, (except for those listed on any attached
addenda) shall be made to the leasehold premises or the exterior of the building
without first obtaining the consent of the Lessor in writing, which consent
shall not be unreasonably withheld, and thereafter, any and all leasehold
improvements made to the Premises which become affixed or attached to the
leasehold Premises shall remain the property of the Lessor at the expiration or
termination of this Lease Agreement. Furthermore, any leasehold improvements
shall be made only in accordance with applicable federal, state or local codes,
ordinances or regulations, having due regard for the type of construction of the
building housing the subject leasehold Premises. If the Lessee makes any
improvements to the Premises the Lessee shall be responsible payment, except the
following ____________________________________________________________.

 

Nothing in the Lease shall be construed to authorize the Lessee or any other
person acting for the Lessee to encumber the rents of the Premises or the
interest of the Lessee in the Premises or any person under and through whom the
Lessee has acquired its interest in the Premises with a mechanic’s lien or any
other type of encumbrance. Under no circumstance shall the Lessee be construed
to be the agent, employee or representative of Lessor. In the event a lien is
placed against the Premises, through actions of the Lessee, Lessee will promptly
pay the same or bond against the same and take steps immediately to have such
lien removed. If the Lessee fails to have the Lien removed, the Lessor shall
take steps to remove the lien and the Lessee shall pay Lessor for all expenses
related to the Lien and removal thereof and shall be in default of this Lease.

 

9.  LICENSES AND PERMITS: A copy of any and all local, state or federal permits
acquired by the Lessee which are required for the use of the Premises shall be
kept on site at all times and shall be readily accessible and produced to the
Lessor and/or their agents or any local, state, or federal officials upon
demand.

 

Page 4 of 10

 

 

--------------------------------------------------------------------------------

 

 

10.   OBLIGATIONS OF LESSEE: The Lessee shall be primarily responsible whenever
needed for the maintenance and general pickup of the entranceway leading into
the Premises, so that this is kept in a neat, safe and presentable condition.
The Lessee shall also be responsible for all minor repairs and maintenance of
the leasehold Premises, particularly those items which need immediate attention
and which the Lessees, or their employees, can do and perform on their own,
including but not limited to, the replacement of light bulbs, as well as the
normal repair and cleaning of windows, cleaning and clearing of toilets, etc.,
and the Lessee shall properly maintain the Premises in a good, safe, and clean
condition. The Lessee shall properly and promptly remove all rubbish and
hazardous wastes and see that the same are properly disposed of according to all
local, state or federal laws, rules regulations or ordinances.

 

In the event the structure of the Premises is damaged as a result of any neglect
or negligence of Lessee, their employees, agents, business invitees, or any
independent contractors serving the Lessee or in any way as a result of Lessee’s
use and occupancy of the Premises, then the Lessee shall be primarily
responsible for seeing that the proper claims are placed with the Lessee’s
insurance company, or the damaging party's insurance company, and shall
furthermore be responsible for seeing that the building is safeguarded with
respect to said damage and that all proper notices with respect to said damage,
are made in a timely fashion, including notice to the Lessor, and the party or
parties causing said damage. Any damage that is not covered by an insurance
company will be the liability of the Lessee.

 

The Lessee shall, during the term of this Lease, and in the renewal thereof, at
its sole expense, keep the interior of the Premises in as good a condition and
repair as it is at the date of this Lease, reasonable wear and use excepted.
This obligation would include the obligation to replace any plate glass damaged
as a result of the neglect or acts of Lessee or her guests or invitees.
Furthermore, the Lessee shall not knowingly commit nor permit to be committed
any act or thing contrary to the rules and regulations prescribed from time to
time by any federal, state or local authorities and shall expressly not be
allowed to keep or maintain any hazardous waste materials or contaminates on the
Premises. Lessee shall also be responsible for the cost, if any, which would be
incurred to bring her contemplated operation and business activity into
compliance with any law or regulation of a federal, state or local authority.

 

11.   INSURANCE: In the event the Lessee shall fail to obtain insurance required
hereunder and fails to maintain the same in force continuously during the term,
Lessor may, but shall not be required to, obtain the same and charge the Lessee
for same as additional rent. Furthermore, Lessee agrees not to keep upon the
Premises any articles or goods which may be prohibited by the standard form of
fire insurance policy, and in the event the insurance rates applicable to fire
and extended coverage covering the Premises shall be increased by reason of any
use of the Premises made by Lessee, then Lessee shall pay to Lessor, upon
demand, such increase in insurance premium as shall be caused by said use or
Lessee’s proportionate share of any such increase.

Page 5 of 10

 

 

--------------------------------------------------------------------------------

 

 

12.   SUBLET/ASSIGNMENT: The Lessee may not transfer or assign this Lease, or
any right or interest hereunder or sublet said leased Premises or any part
thereof without first obtaining the prior written consent and approval of the
Lessor.

 

13.   DAMAGE TO LEASED PREMISES: In the event the building housing the Premises
shall be destroyed or damaged as a result of any fire or other casualty which is
not the result of the intentional acts or neglect of Lessee and which precludes
or adversely affects the Lessee’s occupancy of the Premises, then in every such
cause, the rent herein set forth shall be abated or adjusted according to the
extent to which the leased Premises have been rendered unfit for use and
occupation by the Lessee and until the demised Premises have been put in a
condition at the expense of the Lessor, at least to the extent of the value and
as nearly as possible to the condition of the Premises existing immediately
prior to such damage. It is understood, however, in the event of total or
substantial destruction to the Premises that in no event shall the Lessor's
obligation to restore, replace or rebuild exceed an amount equal to the sum of
the insurance proceeds available for reconstruction with respect to said damage.

 

14.   DEFAULT AND POSSESSION: In the event that the Lessee shall fail to pay
said rent, and expenses as set forth herein, or any part thereof, when the same
are due and payable, or shall otherwise be in default of any other terms of said
Lease for a period of more than 15 days, after receiving notice of said default,
then the parties hereto expressly agree and covenant that the Lessor may declare
the Lease terminated and may immediately re-enter said Premises and take
possession of the same together with any of Lessee’s personal property,
equipment or fixtures left on the Premises which items may be held by the Lessor
as security for the Lessee’s eventual payment and/or satisfaction of rental
defaults or other defaults of Lessee under the Lease. It is further agreed, that
if the Lessee is in default, that the Lessor shall be entitled to take any and
all action to protect its interest in the personal property and equipment, to
prevent the unauthorized removal of said property or equipment which threatened
action would be deemed to constitute irreparable harm and injury to the Lessor
in violation of its security interest in said items of personal property.
Furthermore, in the event of default, the Lessor may expressly undertake all
reasonable preparations and efforts to release the Premises including, but not
limited to, the removal of all inventory, equipment or leasehold improvements of
the Lessee’s, at the Lessee’s expense, without the need to first procure an
order of any court to do so, although obligated in the interim to undertake
reasonable steps and procedures to safeguard the value of Lessee’s property,
including the storage of the same, under reasonable terms and conditions at
Lessee’s expense, and, in addition, it is understood that the Lessor may sue the
Lessee for any damages or past rents due and owing and may undertake all and
additional legal remedies then available.

 

Page 6 of 10

 

 

--------------------------------------------------------------------------------

 

 

In the event any legal action has to be instituted to enforce any terms or
provisions under this Lease, then the prevailing party in said action shall be
entitled to recover a reasonable attorney's fee in addition to all costs of said
action.

 

Rent which is in default for more than 30     days after due date shall accrue a
payment penalty of one of the following:

 

(Choose One)

 

☐ - Interest at a rate of ____________ percent (_____ %) per annum on a daily
basis until the amount is paid in full.

 

☒ - Late fee of One hundred fifty dollars ($ 150.00        ) per day until the
amount is paid in full.

 

In this regard, all delinquent rental payments made shall be applied first
toward interest due and the remaining toward delinquent rental payments.

 

15.  INDEMNIFICATION: The Lessee hereby covenants and agrees to indemnify,
defend and hold the Lessor harmless from any and all claims or liabilities which
may arise from any cause whatsoever as a result of Lessee’s use and occupancy of
the Premises, and further shall indemnify the Lessor for any losses which the
Lessor may suffer in connection with the Lessee’s use and occupancy or care,
custody and control of the Premises. The Lessee also hereby covenants and agrees
to indemnify and hold harmless the Lessor from any and all claims or liabilities
which may arise from any latent defects in the subject Premises that the Lessor
is not aware of at the signing of the lease or at any time during the lease
term.

 

16.   BANKRUPTCY - INSOLVENCY: The Lessee agrees that in the event all or a
substantial portion of the Lessee’s assets are placed in the hands of a receiver
or a Trustee, and such status continues for a period of 30 days, or should the
Lessee make an assignment for the benefit of creditors or be adjudicated
bankrupt; or should the Lessee institute any proceedings under the bankruptcy
act or any amendment thereto, then such Lease or interest in and to the leased
Premises shall not become an asset in any such proceedings and, in such event,
and in addition to any and all other remedies of the Lessor hereunder or by law
provided, it shall be lawful for the Lessor to declare the term hereof ended and
to re-enter the leased land and take possession thereof and all improvements
thereon and to remove all persons therefrom and the Lessee shall have no further
claim thereon.

 

17.   SUBORDINATION AND ATTORNMENT: Upon request of the Lessor, Lessee will
subordinate its rights hereunder to the lien of any mortgage now or hereafter in
force against the property or any portion thereof, and to all advances made or
hereafter to be made upon the security thereof, and to any ground or underlying
lease of the property provided, however, that in such case the holder of such
mortgage, or the Lessor under such Lease shall agree that this Lease shall not
be divested or in any way affected by foreclosure, or other default proceedings
under said mortgage, obligation secured thereby, or Lease, so long as the Lessee
shall not be in default under the terms of this Lease. Lessee agrees that this
Lease shall remain in full force and effect notwithstanding any such default
proceedings under said mortgage or obligation secured thereby. Lessee shall, in
the event of the sale or assignment of Lessor's interest in the building of
which the Premises form a part, or in the event of any proceedings brought for
the foreclosure of, or in the event of exercise of the power of sale under any
mortgage made by Lessor covering the Premises, attorn to the purchaser and
recognize such purchaser as Lessor under this Lease.

 

Page 7 of 10

 

 

--------------------------------------------------------------------------------

 

 

18.   MISCELLANEOUS TERMS:

 

 

I.

Usage by Lessee: Lessee shall comply with all rules, regulations and laws of any
governmental authority with respect to use and occupancy. Lessee shall not
conduct or permit to be conducted upon the Premises any business or permit any
act which is contrary to or in violation of any law, rules or regulations and
requirements that may be imposed by any authority or any insurance company with
which the Premises is insured, nor will the Lessee allow the Premises to be used
in any way which will invalidate or be in conflict with any insurance policies
applicable to the building. In no event shall explosives or extra hazardous
materials be taken onto or retained on the Premises. Furthermore, Lessee shall
not install or use any equipment that will cause undue interference with the
peaceable and quiet enjoyment of the Premises by other tenants of the building.

 

 

II.

Signs: Lessee shall not place on any exterior door, wall or window of the
Premises any sign or advertising matter without Lessor’s prior written consent
and the approval of the City of Whitefish, MT                           
[Municipality]. Thereafter, Lessee agrees to maintain such sign or advertising
matter as first approved by Lessor in good condition and repair. Furthermore,
Lessee shall conform to any uniform reasonable sign plan or policy that the
Lessor may introduce with respect to the building. Upon vacating the Premises,
Lessee agrees to remove all signs and to repair all damages caused or resulting
from such removal.

 

 

III.

Pets: Unless otherwise stated in this Lease Agreement, the only pets that shall
be allowed on the Premises are those needed legally due to a disability or
handicap.

 

 

IV.

Condition of Premises/Inspection by Lessee: The Lessee has had the opportunity
to inspect the Premises and acknowledges with its signature on this lease that
the Premises are in good condition and comply in all respects with the
requirements of this Lease. Furthermore, the Lessor makes no representation or
warranty with respect to the condition of the Premises or its fitness or
availability for any particular use, and the Lessor shall not be liable for any
latent or patent defect therein. Furthermore, the Lessee represents that Lessee
has inspected the Premises and is leasing and will take possession of the
Premises with all current fixtures present in their “as is” condition as of the
date hereof.

 

Page 8 of 10

 

 

--------------------------------------------------------------------------------

 

 

 

V.

Right of Entry: It is agreed and understood that the Lessor and its agents shall
have the complete and unencumbered right of entry to the Premises at any time or
times for purposes of inspecting or showing the Premises and for the purpose of
making any necessary repairs to the building or equipment as may be required of
the Lessor under the terms of this Lease or as may be deemed necessary with
respect to the inspection, maintenance or repair of the building.

 

19.   ESTOPPEL CERTIFICATE: Lessee at any time and from time to time, upon at
least ten (10) days prior notice by Lessor, shall execute, acknowledge and
deliver to Lessor, and/or to any other person, firm or corporation specified by
Lessor, a statement certifying that the Lease is unmodified and in full force
and effect, or if the Lease has been modified, then that the same is in full
force and effect except as modified and stating the modifications, stating the
dates to which the fixed rent and additional rent have been paid, and stating
whether or not there exists any default by Lessor under this Lease and, if so,
specifying each such default.

 

20.   HOLDOVER: Should Lessee remain in possession of the Premises after the
cancellation, expiration or sooner termination of the Lease, or any renewal
thereof, without the execution of a new Lease or addendum, such holding over in
the absence of a written agreement to the contrary shall be deemed, if Lessor so
elects, to have created and be construed to be a tenancy from month to month,
terminable upon thirty (30) days’ notice by either party.

 

21.   WAIVER: Waiver by Lessor of a default under this Lease shall not
constitute a waiver of a subsequent default of any nature.

 

22.   GOVERNING LAW: This Lease shall be governed by the laws of the State of
Montana.

 

23.   NOTICES: Payments and notices shall be addressed to the following:

 

Lessor

600 E 8th Street Whitefish, Montana 59937; E-mail: dminton@tdmfinancial.com,
Attention: Daniel Minton with a copy to Abrams Brown LLP 2601 Ocean Park Blvd,
Ste 310 Santa Monica, CA 90405 E-mail: jabrams@abramsbrown.com Attention: Jon
Abrams  

 

Lessee



600 E 8th Street Whitefish, Montana 59937; E-mail: mmarsillo@cfnmedia.com
Attention: Mario Marsillo with a copy to Dentons US LLP, Venture Tech Centre at
Meatpacking, 22 Little West 12th St. New York, NY 10014-1321 E-mail:
rob.condon@dentons.com Attention: Robert Condon  

 

Page 9 of 10

 

 

--------------------------------------------------------------------------------

 

 

24. AMENDMENT: No amendment of this Lease shall be effective unless reduced to
writing and subscribed by the parties with all the formality of the original.

 

25. BINDING EFFECT: This Lease and any amendments thereto shall be binding upon
the Lessor and the Lessees and/or their respective successors, heirs, assigns,
executors and administrators.

 

IN WITNESS WHEREOF, the parties hereto set their hands and seal this 1       day
of August             , 2020         .

 

Lessee’s Signature Printed Name   Printed Name           Brian Ross      
Lessor’s Signature   Printed Name           Darren Dayton

 

Page 10 of 10

 

 